DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pgs. 6-11, filed 01/19/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the device of claim 1, including each of the limitations and specifically an absorption layer arranged on the first conversion element and/or the second conversion element, wherein the absorption layer is configured to absorb blue primary radiation, wherein the absorption layer is configured to absorb at least 90% of the blue radiation transmitted through the first and/or second conversion element, for the same reasons as mentioned on pgs. 6-7 of Applicant remarks filed on 01/19/2021.		
The prior art of record does not anticipate or make obvious the device of claim 19, including each of the limitations and specifically wherein the pixel is a linear chain of sub-pixels and a plurality of pixels is arranged in a OSR-603-EHPage 4 of 11two dimensional ordered pattern so that a first sub-pixel is never adjacent to a third sub-pixel in a vertical direction and in a horizontal extension direction of the ordered pattern, wherein the pixel is a repeat unit of 					The prior art of record does not anticipate or make obvious the device of claim 20, including each of the limitations and specifically a second sub-pixel comprising a second conversion element, wherein the second conversion element comprises red quantum dots minimally absorptive to green radiation, an absorption layer arranged on the first conversion element and/or the second conversion element, wherein each sub-pixel has an edge length of at most 100 µm, and wherein the first conversion element and the second conversion element have a thickness of at most 2 µm, for the same reasons as mentioned on pg. 10 of Applicant remarks filed on 01/19/2021.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.					






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        

/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        3/29/21